Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 4, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on February 4, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2017/0374550 A1 (herein “Auer”).

Claims 1, 17, and 20
Consider claim 1, Auer teaches method of operating a moving object having a master identity device, the method comprising: 
setting authority for the master identity device (see Auer [0058], [0059] note master key with the master NFC device); 
transmitting a link request message from the master identity device to one among the at least one slave identity device (see Auer [0065], [0066] note push message to the slave NFC device); 
receiving a link response message by the master identity device from the slave identity device (see Auer [0066], [0069] note the slave NFC device transmits the confirmation message to the backend service and transmits the activation TAN to the master NFC device); and 
transmitting a link permission message indicating link permission from the master identity device to the slave identity device (see Auer [0069] note the master NFC device and the slave NFC device exchange the activation TAN and the slave key is transmitted to the slave NFC device), 
wherein the moving object is configured to be controlled by at least one of the master identity device or the slave identity device (see Auer [0070]-[0071] note locking/unlocking the door, starting the engine with the master key or slave key).
Claim(s) 17 and 20 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 18
Consider claim 2, Auer teaches further comprising providing authority to a user device, in which the slave identity device is installed, to access a service available to the moving object (see Auer [0070]-[0071] note using the slave key for vehicle functions).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 2.

Claim 3
Consider claim 3, Auer teaches wherein the user device having the slave identity device installed, comprises includes at least one of another moving object different from the moving object, a smartphone (see Auer [0031] note smartphone), a tablet PC, a laptop, a smart watch, an Internet of Things (IOT) device, a navigation device, a wearable device, or a body insert chip.

Claim 4
Consider claim 4, Auer teaches wherein the service available to the moving object comprises at least one of a network access service performed using a network equipment of the moving object or a service performed using software of the moving object (see Auer [0058] note application for authenticating the key on the vehicle).
Claims 5 and 19
Consider claim 5, Auer teaches wherein the master identity device has at least one of user setting authority for at least one of the master identity device or the at least one slave identity device, authority setting rights for the at least one slave identity device (see Auer [0059], [0074] the master NFC device can create, distribute, and/or cancel driving authorizations for slave keys), or communication setting authority for a user device which has at least one slave identity device.
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 5.

Claim 6
Consider claim 6, Auer teaches wherein an operation of the moving object controlled by the master identity device comprises at least one of position or height setting of a seat including a driver's seat, indoor lighting color setting, indoor lighting brightness setting, setting of an air conditioner including an inside temperature, navigation setting, TV and radio setting, content setting, wireless communication connection mode setting, steering wheel control, autonomous driving variable setting, room-mirror and side-view mirror position and angle setting, wiper setting, transmission setting mode, or instrument panel mode setting (see Auer [0071] note access to digital online services and/or driver assistance systems).

Claim 7
Consider claim 7, Auer teaches wherein the slave identity device has limited authority to control the moving object compared to the master identity device (see Auer [0059], [0074] the master NFC device can create, distribute, and/or cancel driving authorizations for slave keys).

Claim 8
Consider claim 8, Auer teaches wherein an operation of the moving object controlled by the slave identity device comprises at least one of position or height setting of a seat excluding a driver's seat, indoor lighting color setting, indoor lighting brightness setting, setting of an air conditioner including an inside temperature, navigation setting, TV and radio setting, content setting, or wireless communication connection mode setting  (see Auer [0071] note access to digital online services and/or driver assistance systems).

Claim 16
Consider claim 16, Auer teaches wherein the master identity device includes an embedded subscriber identity module (SIM) in the moving object (see Auer [0019] note mobile terminal chip card or smart card).
Allowable Subject Matter

Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647